EXAMINER'S AMENDMENT AND STATEMENT OF REASONS FOR ALLOWANCE

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

**** Begin Examiner’s Amendment ****

Please amend the title as follows:
AN INFORMATION PROCESSING METHOD[[,]] AND PROGRAM THAT SWITCHES BETWEEN A FIRST COMMUNICATION PATH AND A SECOND COMMUNICATION PATH DURING CAPTURING AN IMAGE BY AN IMAGE PICKUP APPARATUS

**** End Examiner’s Amendment ****




EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendments
The Preliminary Amendments, filed on October 19, 2020 and on May 21, 2021, have been received and made of record.  Claims 1-40 have been cancelled and claims 41-60 have been newly added.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of foreign patent application number 2015-249609, filed in Japan on December 22, 2015, has been received and made of record.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on August 24, 2020 and the IDS submitted on October 1, 2020 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

Allowable Subject Matter
Claims 41-60 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 41-49, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a non-transitory computer-readable medium having stored thereon computer-executable instructions that, when executed by a processor of an information processing apparatus, cause the processor to execute operations, the operations comprising communicating, via a communication unit of the information processing apparatus, with an image pickup apparatus via a communication path of a plurality of communication paths, wherein the plurality of communication paths includes a first communication path and a second communication path, switching the information processing apparatus between a first communication state for communicating with the image pickup apparatus via the first communication path and a second communication state for communicating with the image pickup apparatus via the second communication path, wherein the information processing apparatus is switched during capturing an image by the image pickup apparatus, and the information processing apparatus is switched based on an operation of a touch panel-type operation unit of the information processing apparatus, and displaying, on a display unit of the information processing apparatus, recording start/stop key operable state identification information in the first communication state and the second communication state.
Regarding claims 50-58, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an information processing method, comprising in an information processing apparatus communicating, via a communication unit of the information processing apparatus, with an image pickup apparatus via a communication path of a plurality of communication paths, wherein the  the information processing apparatus is switched during capturing an image by the image pickup apparatus, and the information processing apparatus is switched based on an operation of a touch panel-type operation unit of the information processing apparatus, and displaying, on a display unit of the information processing apparatus, recording start/stop key operable state identification information in the first communication state and the second communication state.
Regarding claim 59, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a non-transitory computer-readable medium having stored thereon computer-executable instructions that, when executed by a processor of an information processing apparatus, cause the processor to execute operations, the operations comprising communicating, via a communication unit of the information processing apparatus, with an image pickup apparatus via a communication path of a plurality of communication paths, wherein the plurality of communication paths includes a first communication path and a second communication path, starting to switch the information processing apparatus, based on an operation of a touch panel-type operation unit of the information processing apparatus, between a first communication state and a second communication state during capturing an image by the image pickup apparatus, wherein the first communication state corresponds to a 
Regarding claim 60, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an information processing method, comprising in an information processing apparatus communicating, via a communication unit of the information processing apparatus, with an image pickup apparatus via a communication path of a plurality of communication paths, wherein the plurality of communication paths includes a first communication path and a second communication path, starting to switch the information processing apparatus, based on an operation of a touch panel-type operation unit of the information processing apparatus, between a first communication state and a second communication state during capturing an image by the image pickup apparatus, wherein the first communication state corresponds to a state at which the information processing apparatus is configured to communicate with the image pickup apparatus via the first communication path, and the second communication state corresponds to a state at which the information processing apparatus is configured to communicate with the image pickup apparatus via the second communication path, and displaying, on a display unit of the information .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 10,721,385, issued on July 21, 2020 and from which priority is derived, was withdrawn from issue by Applicant via auto-petition on May 11, 2021.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318.  The examiner can normally be reached on Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697